                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 CLINTON EDWARD WYLIE,                          §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §     Civil Action No. 4:19-cv-00058-O-BP
                                                §
 FACEBOOK,                                      §
                                                §
                                                §
         Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 9), issued on October 4, 2019. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED that the case is DISMISSED without prejudice for lack of

subject-matter jurisdiction.

        SO ORDERED on this 24th day of October, 2019.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                               1
